     Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 1 of 49




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

EURICE
 EUNICES. ARRUDA,
       ARRUDA ,

                         Plaintiff,

        v.                                                  No. 6:19-cv-1523
                                                            (TJM/ATB)
C.R. BARD, INC.,

                Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                        DECISION & ORDER

        Before the Court is Defendant’s motion for summary judgment. See dkt. # 50. Also

before the Court are the parties’ motions to exclude certain expert testimony. See dkt. #s

51, 58. The Court has determined to decide the matters without oral argument.

I.      Background

        This case emerges out of a multi-district litigation (“MDL”) action that alleges a variety

of claims related to defective pelvic mesh manufactured by the defendants to that litigation.

Plaintiff Eunice S. Arruda had an Align TO Urethral Support System (“Align”) implanted by

Dr. James Pfeiff at Oneida Healthcare Hospital in Oneida, New York on December 4, 2008.

Defendant’s Statement of Material Facts in support of its motion for summary judgment

(“Defendant’s Statement”) at ¶ 1.1 Defendant C.R. Bard manufactured the Align device. Id.

         1
             Both parties filed the statements of material facts with citations to the record
                                                                                         (continued...)

                                                   1
      Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 2 of 49




Plaintiff was a New York resident when Dr. Pfeiff implanted the device. Id. at ¶ 2. The

procedure that implanted the device occurred in New York, and Plaintiff continues to reside

in the State. Id. The injuries she allegedly suffered from the device occurred in New York.

Id.

         Plaintiff’s medical history includes a vaginal hysterectomy, and two vaginal

childbirths. Id. at ¶ 3. The parties disagree about the amount of time that Plaintiff smoked.

When asked whether she smoked or ever had smoked “tobacco products,” Plaintiff

responded that she had. See Plaintiff Fact Sheet, dkt. # 13. In response to the question,

“how long have/did you smoke?” Plaintiff answered “40 years.” Id. Defendant contends that

this statement indicates that Plaintiff smoked for “over forty years.” Id. Plaintiff contends

that the statement does not establish she smoked for over forty years. Plaintiff’s Response

to Defendant’s statement (“Plaintiff’s Response”), dkt. # 55, at ¶ 3. The parties also

disagree about whether Plaintiff’s medical fact sheet indicates that Plaintiff underwent Kelly

urethral plication.2 Compare Defendant’s Statement at ¶ 3 and Plaintiff’s Response at ¶ 3.

         Defendant contends that Plaintiff’s treating physician, Dr. James Pfeiff, testified that if

he treated Plaintiff today he would treat her in the same way. Defendant’s Statement at ¶ 4.

Plaintiff denies that claim, arguing that Dr. Pfeiff testified that he would have “altered his



         1
             (...continued)
 required by the local rules. The Court will cite to the Defendant’s statement for
 uncontested facts and note where the parties disagree.

         “The purpose of the Kelly plication of the urethra is to reduce the diameter of the
              2


 urethra.”
 http://www.atlasofpelvicsurgery.com/2VaginalandUrethra/1AnteriorRepairandKellyPlication
 /chap2sec1.html (consulted July 16, 2020).


                                                  2
   Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 3 of 49




decision as to whether to prescribe” the Align device for Plaintiff if he had received

“additional information regarding adverse events related to” that product. Plaintiff’s

Response at ¶ 4. Plaintiff also contends that Pfeiff also stated that he would not have

implanted the device in Plaintiff if he had been “adequately warned of the risks.” Id.

       Defendant points to portions of Pfeiff’s testimony as evidence that he would have

made the same decision to implant the device even if he had additional information about

potential dangers. Defendant’s Statement at ¶ 5. Defendant notes the following exchange,

which Defendant alleges came after Pfeiff was asked about “various risks that may not have

been known to” him “at the time of implantation, as evidence that Dr. Pfeiff would not have

used knowledge of those risks as reasons not to implant the Align device:

              Q:     Doctor, so regardless of what warnings were alleged to be inadequate
                     here, you would still have implanted the Bard Align in Mrs. Aruda, right?
              A:     Yes.
              ...
              Q:     And Dr. Pfeiff, plaintiff’s counsel presented several hypotheticals to you
                     correct?
              A:     Yes.
              Q:     And is any–is there anything from that questioning that makes you think
                     that you should have done something different in your treatment of Ms.
                     Aruda?
              ...
              A:     No.

Id. (quoting Deposition of James L. Pfeiff, MD, dkt. # 19-2, at 88:1-17). Plaintiff responds

that Defendant takes these statements out of context and points to other parts of Dr. Pfeiff’s

testimony where Pfeiff testified that he would not have implanted the device if he had

adequate warning. Plaintiff’s Response at ¶ 5. The parties further disagree about whether,

had Dr. Pfeiff been aware of information on a Material Safety Data Sheet (“MSDS”), he

would have implanted the product. Compare Defendant’s Statement at ¶ 6 with Plaintiff’s


                                               3
   Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 4 of 49




Response at ¶ 6. Defendant contends that Dr. Pfeiff stated he would have to consider

additional information before deciding, while Plaintiff contends that the information on the

MSDS would have caused him not to implant the Align. Id.

       The parties also disagree about why Dr. Pfeiff began to use a different mesh product

than Defendant’s. Compare Defendant’s Statement at ¶ 7 with Plaintiff’s Response at ¶ 7.

Defendant, citing to one portion of Pfeiff’s deposition, contends that Pfeiff made his decision

because the other product “was ‘easier and less complicated.’” Defendant’s Statement at ¶

7. Plaintiff, pointing to another portion of the deposition, contends that Dr. Pfeiff switched

away from the Align because the other product “was ‘easier to adjust and more successful.’”

Plaintiff’s Response at ¶ 7. The parties also disagree about whether Dr. Pfeiff found that the

other product was more successful, and the context of any such statement. Defendant’s

Statement at ¶ 8; Plaintiff’s Response at ¶ 8. Dr. Pfeiffer removed the Align from Plaintiff;

she was the only patient from whom he removed an Align. Plaintiff’s Response at ¶ 9.

       The parties, citing different expert reports, disagree about whether the Align

implanted in Plaintiff was manufactured according to Defendant’s specifications. Compare

Defendant’s Statement at ¶ 10; Plaintiff’s Response at ¶ 10. They also disagree about

whether Plaintiff’s expert, Dr. Donald Ostergard, opined that there were design alternatives

that would have avoided the problems Plaintiff suffered from the implant. Compare

Defendant’s Statement at ¶ 11; Plaintiff’s Response at ¶ 11. They likewise disagree over

whether experts upon which Plaintiff relies have concluded that viable alternatives to

Defendant’s product exist. Compare Defendant’s Statement at ¶ 12; Plaintiff’s Response at

¶ 12. Defendant emphasizes that Plaintiff’s experts cite hernia mesh products, not pelvic

mesh products. Defendant’s Statement at ¶ 12.

                                                4
      Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 5 of 49




         The FDA cleared the Align through the required 501(k) regulatory program. Id. at

¶ 13. That product has not been the subject of an FDA action, unlike other, similar,

products. Id.

         Plaintiff filed her Complaint through the MDL litigation. Id. at ¶ 14. Plaintiff admits

that she does not assert all of the claims in the master MDL Complaint. Plaintiff’s Response

at ¶ 14. She “is not pursuing claims for breach of warranty, manufacturing defect, and

violation of New York consumer protection laws.” Id.

         The Court in the Southern District of West Virginia transferred this case from the MDL

docket in that District to this Court on September 26, 2019. See dkt. # 31. Pending before

that Court were Defendant’s motion for summary judgment and the parties motions to

exclude certain expert testimony. See dkt. #s 19, 21, 24. The parties refiled those motions,

relying largely on their earlier briefing and the record, in this Court. See dkt. #s 50, 51, 58.

The parties have interposed additional filings to comply with this Court’s rules, and the

matters are ripe for disposition.

II.      Legal Standard

         Defendant seeks summary judgment. It is well settled that on a motion for summary

judgment, the Court must construe the evidence in the light most favorable to the

non-moving party, see Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir. 1999), and may

grant summary judgment only where "there is no genuine issue as to any material fact and

... the moving party is entitled to a judgment as a matter of law." FED. R. CIV. P. 56(a). An

issue is genuine if the relevant evidence is such that a reasonable jury could return a verdict

for the nonmoving party. Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986).

         A party seeking summary judgment bears the burden of informing the court of the

                                                  5
       Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 6 of 49




basis for the motion and of identifying those portions of the record that the moving party

believes demonstrate the absence of a genuine issue of material fact as to a dispositive

issue. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant is able to establish

a prima facie basis for summary judgment, the burden of production shifts to the party

opposing summary judgment who must produce evidence establishing the existence of a

factual dispute that a reasonable jury could resolve in his favor. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). A party opposing a properly supported

motion for summary judgment may not rest upon "mere allegations or denials" asserted in

his pleadings, Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525-26 (2d Cir. 1994), or

on conclusory allegations or unsubstantiated speculation. Scotto v. Almenas, 143 F.3d 105,

114 (2d Cir. 1998).

III.      Analysis

          Defendant seeks summary judgment on each of Plaintiff’s claims. The Court will

address them in turn.

          A.     Choice of Law

          The parties agree that New York law applies to Plaintiff’s claims.

          B.     Breach of Warranty Claims

          Defendant argues that the statute of limitations bars Plaintiff’s claims for breach of

applied and express warranty. Even if such claims were available, Defendant contends, no

facts support such claims. Plaintiff states that she is not pursuing any such claims. The

Court will therefore grant the motion in this respect.

          C.     Manufacturing and Design Defect Claims



                                                  6
   Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 7 of 49




       Defendant seeks summary judgment on Plaintiff’s manufacturing defect and design

defect claims. Plaintiff states that she does not pursue a manufacturing defect claim, but

disputes that she lacks evidence sufficient to support her design defect claim. The Court will

therefore grant Defendant’s motion with respect to any manufacturing defect claim and

address the sufficiency of the evidence for Plaintiff’s design defect claim.

       In New York, products liability law establishes that “a plaintiff may assert that the

product is defective because of a mistake in the manufacturing process, or because of an

improper design, or because the manufacturer failed to provide adequate warnings

regarding the use of the product.” Voss v. Black & Decker Mfg. Co., 59 N.Y.2d 102, 106-

107 (1983) (internal citations omitted). “When a design defect is asserted, the focus is on

whether the product, as designed, was not reasonably safe or presented an unreasonable

risk of harm to the user.” Fane v. Zimmer, 927 F.2d 124, 128 (2d Cir. 1991). In a design

defect case, “[t]he decision whether a product is unreasonably designed is one for the jury,

which it may determine after taking into account alternative designs, their costs, and the

product’s usefulness.” Urena v. Biro Mfg. Co., 113 F.3d 359, 364 (2d Cir. 1997) (citing

Voss, 59 N.Y.2d at 107). The burden lies with the plaintiff to produce “evidence that the

product, as designed, presented a substantial likelihood of harm and feasibly could have

been designed more safely.” Id. Moreover, “to establish a prima facie case, the plaintiff”

must “show that the defectively designed product caused [her] injury and the defect was the

proximate cause of the injury.” Voss, 59 N.Y.2d at 109. In this context, proving proximate

cause means “show[ing] that the design defect in the product was a substantial factor in

causing [the plaintiff’s] injury.” Id. at 110.

               i.     Failure to Warn

                                                 7
   Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 8 of 49




       Plaintiff has also alleged that Defendant is liable for failing to warn her about the

dangerous nature of the product in question. This issue is important to the strict products

liability question at issue here, and the Court will address failure-to-warn before addressing

the design defect claim itself. Defendant contends that the medical device at issue is an

“unavoidably unsafe product” and that Plaintiff therefore cannot maintain a design defect

claim without showing a failure to warn. “Unavoidably unsafe products are those that ‘in the

present state of human knowledge are quite incapable of being made safe for their ordinary

intended use.’” Bravman v. Baxter Healthcare Corp., 984 F.2d 71, 75 (2d Cir. 1993)

(quoting RESTATEMENT (SECOND) OF TORTS § 402A cmt. K (1979)). In New York,

“unavoidably unsafe products ‘are not deemed defective or unreasonably dangerous so long

as they are accompanied by proper directions for use and adequate warnings as to potential

side effects.’” Id. at 75-76 (quoting Lindsay v. Ortho Pharmaceutical Corp., 637 F.2d 87, 90

(2d Cir. 1980)).

       Defendant contends that Plaintiff cannot prevail on a design defect claim unless she

demonstrates a failure to warn. Defendant argues that a medical device that is implanted

and requires a prescription is an unavoidably unsafe product to which strict products liability

would not normally apply. Defendant largely relies on cases that involve prescription drugs.

See, e.g., Martin v. Hacker, 628 N.E.2d 1308, 1311 (1993) (“even though its side effects

may cause injury, a prescribed drug, accompanied by adequate warnings, is ‘not defective,

nor is it unreasonably dangerous.’”) (quoting Wolfgruber v. Upjohn Co., 72 A.D.2d 59, 61 (4th

Dept. 1979)); Samuels v. American Cyanamid Co., 495 N.Y.S.2d 1006, 1011 (Sup. Ct. NY

Cty. 1985) (no defective design claim regarding vaccine “when accompanied by proper

directions for use and adequate warnings of potential hazards.”); Lindsay v. Ortho

                                                8
   Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 9 of 49




Pharmaceutical Corp., 637 F.2d 87, 90 (2d Cir. 1980)(pharmaceutical drugs can be subject

to strict products liability claims, but “these drugs, aptly described as ‘unavoidably unsafe

products’, are not deemed defective or unreasonably dangerous so long as they are

accompanied by proper directions for use and adequate warnings as to potential side

effects.”); Gensler v. Snolfi-Aventis, No. CV-08-2255, 2009 U.S. Dist. LEXIS 27333 at *20-

21 (E.D.N.Y. Mar. 30, 2009).

       While the Court agrees with Defendant that the law in New York is that strict products

liability for design defects in pharmaceutical drugs is unavailable without a failure to warn or

improper instructions, Defendant has not cited to any case from New York or the Second

Circuit that holds that New York products liability law applies that standard to medical

devices that require a prescription. The Court has found none. One Second Circuit case

that Defendant points to, Bravman v. Baxter Healthcare Corp., 984 F.2d 71 (2d Cir. 1993),

addresses that issue, but only as dictum. The case involved an artificial heart valve that

plaintiff complained injured him by making “a loud and disruptive noise.” Id. at 72. The trial

court granted defendant summary judgment, finding that plaintiff’s claim that his “mechanical

heart was going to fail” did not allege an actual injury and that the noise from the heart valve

“did not support a legally cognizable product defect claim under New York law.” Id. at 73.

The Court of Appeals reversed, finding that a jury should have determined whether plaintiff

suffered an injury, and that evidence in the record about plaintiff’s “awareness of the noise

level, the excessiveness of the noise, and the availability of other mechanical valves with

similar functionality and operation at a lower noise level,” meant that plaintiff had a “viable”

claim for failure to warn. Id.

       The Court of Appeals also found that the district court properly dismissed plaintiff’s

                                                9
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 10 of 49




design-defect claims. Id. at 75. Plaintiff claimed that the district court erred in finding that

the mechanical heart valve was an unavoidably unsafe product. Id. The Court of Appeals

explained the law on unavoidably unsafe products and noted that “[w]e believe that despite

the . . . valve’s noise potential, it may be treated, at least at the time of [plaintiff’s] surgery,

as an unavoidably unsafe product.” Id. at 76. The court cited a Fifth Circuit case, McPheron

v. Searle Lab, Inc., 888 F.2d 31, 33 (5th Cir. 1989), that listed a “majority rule that medical

devices that must be prescribed and inserted by a physician are unavoidably unsafe

products.” Id. “However, we note that the district court findings on the product and design

defect claims did not depend upon this determination,” the court found. Id. Instead,

plaintiff’s “product defect claim fails because he has offered no evidence to suggest that the

excessive valve noise he has experienced is the result of a mistake in the manufacturing

process.” Id. Construing the claim as a design defect claim, the Court of Appeals found

summary judgment proper because the evidence showed that the heart valve, despite the

noise it created, had “an impressive record of prolonging the lives of its recipients” and

therefore “‘it is reasonable to conclude as a matter of law that the utility of their design

outweighs isolated instances of excessively noisy valves.’” Id. (quoting Bravman v. Baxter

Healthcare Corp., 794 F.Supp. 96, 102 (S.D.N.Y. 1992)).

       At least one district court in the Second Circuit has examined whether Comment K

applies to medical devices and concluded that it does not. See Williamson v. Stryker Corp.,

No. 12 Civ. 7083, 2013 U.S. Dist. LEXIS 104445 (S.D.N.Y. July 23, 2013). In that case,

plaintiff raised a variety of claims, including strict products liability, when “Defendants’

product, a surgically implanted knee device, broke while implanted in her leg.” Id. at *1. In

relevant part, the defendants moved to dismiss plaintiff’s design defect claim, arguing that

                                                  10
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 11 of 49




“strict liability for ‘unavoidably unsafe products’ applies to this case, and that, as a result,

Plaintiffs cannot assert a design defect claim under strict liability[.]” Id. at *15-16. The court

noted that New York courts have “repeatedly applied the ‘unavoidably unsafe products’

exception to cases involving prescription drugs.” Id. at *16-17. At the same time, the court

could point to no New York cases that had “extend[ed] the ‘unavoidably unsafe’ products

exception to all medical devices.” Id. at *17. The court addressed Bravman, finding that the

Court of Appeals:

       wrote that it believed that the mechanical heart valve at issue in the case was an
       ‘unavoidably unsafe product.’ But the court noted that the district court findings on
       the design defect claim did not depend on that determination. Instead, following the
       district court’s reasoning, the Second Circuit assessed the viability of the design
       defect claim under the legal standard for such claims in New York–the utility/risk
       analysis–rather than by applying the unavoidably unsafe products exception. . . .
       Bravman at most stands for the proposition that a heart valve is an unavoidably
       unsafe product. That says nothing about medical devices in general. Furthermore,
       the precedential value of even that finding is questionable, since the court did not rely
       on the unavoidably unsafe product exception in its holding.3

Id. at *17-18.4

       The Court is persuaded by this reasoning, and will not require Plaintiff to show a


         3
          The court also noted that courts in the Northern District of New York have declined
 to extend the “unavoidably unsafe product” exception to other medical devices. See
 Williamson, 2013 U.S. Dist. LEXIS 104445 at *18; (citing Henson v. Wright Med. Tech.
 Inc., 5:12-cv- 805 FJS/TWD, 2013 U.S. Dist. LEXIS 44295, 2013 WL 1296388, at *6-7
 (N.D.N.Y. Mar. 28, 2013); Maxwell v. Howmedia Osteonics Corp., 713 F.Supp.2d 84, 90-
 94 (N.D.N.Y. 2010)).
         4
          The Second Circuit has cited to Bravman only once, in a non-precedential opinion.
 Tomaselli v. New York & Presbyterian Hosp., 728 Fed. Appx. 41, 42 (2d Cir. 2018). The
 Circuit cited the case for the proposition that in New York, “a failure-to-warn claim requires
 a showing of both proximate cause and the warning’s inadequacy.” 728 Fed. Appx. at 42.
 The Court also noted that New York’s “‘learned intermediary doctrine’ . . . applies to
 devices . . . that are available only by prescription.” Id. at 43. The Court did not hold,
 however, that an adequate warning forecloses a design-defect claim against
 manufacturers of such devices.

                                                 11
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 12 of 49




failure to warn in order to maintain a design defect claim against the Defendant. The Court

notes that Defendant seeks to have the court adopt a categorical approach to the exception

stated in Comment K, finding that any medical device implanted pursuant to a prescription is

unavoidably unsafe. Bravman, even if its conclusions about the heart-valve cases were the

basis of the case’s holding, did not offer a specific finding that all such devices were

unavoidably dangerous. Bravman did offer a definition for such devices: “[u]navoidably

unsafe products are those that ‘in the present state of human knowledge are quite incapable

of being made safe for their ordinary intended use.’” Bravman, 984 F.2d at 75 (quoting

Restatement (Second) of Torts § 402A cmt. k (1979). Defendant makes no effort to explain

why the Align device at issue in this case fits that category, and, given the expert testimony

in this case discussed below, the Court cannot find that the device in question could not be

made safe.

       The text of Comment K also supports a finding that this particular device is not

unavoidably unsafe within the meaning of that comment. Comment K provides as an

“outstanding example” of such products:

       the vaccine for the Pasteur treatment of rabies, which not uncommonly leads to very
       serious and damaging consequences when it is injected. Since the disease itself
       invariably leads to a dreadful death, both the marketing and the use of the vaccine
       are fully justified, notwithstanding the unavoidable high degree of risk which they
       involve. Such a product, properly prepared, and accompanied by proper directions
       and warning, is not defective, nor is it unreasonably dangerous. The same is true of
       many other drugs, vaccines, and the like, many of which for this very reason cannot
       legally be sold except to physicians, or under the prescription of a physician. It is
       also true in particular of many new or experimental drugs as to which, because of
       lack of time and opportunity for sufficient medical experience, there can be no
       assurance of safety, or perhaps even of purity of ingredients, but such experience as
       there is justifies the marketing and use of the drug notwithstanding a medically
       recognizable risk.

RESTATEMENT (SECOND) OF TORTS § 402A, Comment K. No evidence in the record indicates

                                               12
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 13 of 49




that the device in question shares a profile similar to the kinds of products described in

Comment K. While the Court would not minimize the condition for which Plaintiff sought

treatment, nothing in the record indicates that she faced death without the treatment she

received. Nothing indicates that the severity of her condition required her to accept

dangerous consequences in exchange for a chance to survive treatment. This device was

not an experimental device, or one where the adverse consequences of using it were an

unavoidable feature of its use. Unlike the rabies vaccine, which has potentially dangerous

side effects which an informed user can choose to face in order to address a condition that

would otherwise kill her, the evidence here indicates that the device in question may have

actually exacerbated the conditions that device was supposed to treat. The evidence here

does not support a finding that the device was unavoidably dangerous, and the Court would

permit a strict liability claim of design defect even if the warnings were adequate.5

       Of course, as explained, Defendant admits that Plaintiff could raise a design defect

claim if she could produce evidence a jury could use to conclude that Defendant had not

warned Plaintiff of the dangers of the Align product. “A plaintiff seeking to hold the

manufacturer of a medical device liable for injuries under a failure to warn theory is required

to establish that failure to warn adequately of the potential adverse side effects of the use of

the product was a proximate cause of the injury.” Banker v. Hoehn, 278 A.D.2d 720, 722


        5
           The Court notes as well that permitting manufacturers to avoid design defect
 liability by offering a warning for all prescribed and implanted medical devices, regardless
 of the risk they address and present, would hardly serve the public-safety purpose of tort
 law. Medical devices are manufactured and engineered products. To permit the designer
 of such a product to avoid liability with a warning would permit that manufacturer to use
 less care in designing the product, relying on a detailed warning rather than careful design
 to avoid liability. That encourages manufacturers to cut corners on device that reside in
 people’s bodies, which is hardly an encouragement to public safety.

                                               13
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 14 of 49




(3d Dept. 2000). In cases involving implantable medical devices, “the duty to warn is owed

to the medical community and, more specifically, to the treating physician who is to act as

an ‘informed intermediary’ between the manufacturer and patient.” Bravman, 984 F.2d at 75

(quoting Glucksman v. Halsey Drug Co., Inc., 160 A.D.2d 305, 307 (1st Dept. 1990)). “The

manufacturer’s duty, under New York law, is to warn the medical community, not the patient,

of the product’s risk.” Mulhall v. Hannafin, 45 A.D.3d 55, 58 (1st Dept. 2007). “The warning

must provide sufficient information to that class of prescribing physicians ‘who may be

expected to have the least knowledge and experience with the’ product.” Id. (quoting Martin

v. Hacker, 83 N.Y.2d 1, 9 (1993)). A manufacturer has a duty to “warn only of those

dangers it knows of or are reasonably foreseeable.” Id.

       Defendant argues that Bard is entitled to judgment on Plaintiff’s failure-to-warn claim

because Pfeiff, her doctor, testified that he would have prescribed the Align even with

additional warnings.6 Under those circumstances, Defendant claims, Plaintiff cannot prove

that any failure-to-warn was the proximate cause of her injuries. To prove such proximate

cause, a Plaintiff must show that “had a different warning been given, this patient would not

have used the product that caused her injury.” Mulhall, 45 A.D. at 60. The parties disagree

about whether Dr. Pfeiff’s testimony provides such proximate cause.

       The Court notes that Defendant does not attempt to argue the adequacy of the

warnings, but instead relies solely on Dr. Pfeiff’s statement that he still would have

prescribed the Align device even if he had additional warnings suggested by the Plaintiff.


        Plaintiff’s expert reports, discussed below, discuss the adequacy of the warnings
        6


 Bard provided. Defendant does not discuss the expert reports in this respect, and the
 Court will find that they, too, present evidence a reasonable juror could use to find the
 warnings inadequate.

                                               14
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 15 of 49




Courts in New York have ruled, however, that “juries are to determine” whether a doctor’s

claims about how he would have used warnings are credible and thus whether the failure to

warn was a proximate cause of the plaintiff’s injury. See Bravman, 984 F.2d 71 (“Although

the apparently highly qualified Dr. Spencer testified that he would not have passed on the

noise information to Bravman even if he had received it, that testimony is insufficient to

resolve the proximate cause question. It is up to the trier of fact to determine whether, and

the extent to which, Dr. Spencer’s testimony on this point is credible, or even if it is, whether

it would be found by a jury to be material.”). Indeed, “unless the physician’s statement is

self-disserving, the issue of the credibility of the physician’s [statement] should ordinarily be

left to the trier of the facts and should not be resolved by the court on a motion for summary

judgment.” Hoffman-Rattet v. Ortho Pharmaceutical Corp., 516 N.Y.S.2d 856, 857 (Sup. Ct.

N.Y. Co. 1993).

       Dr. Pfeiff testified that he could not recall whether Bard “ever provided [him] with any

type of long-term study associated with the complications of the Align” device. Deposition of

James L. Pfeiff, MD, Exh. A to Plaintiff’s Brief in Opposition, dkt. # 26-1, at 69. Pfeiff’s

practice is to “relay warnings from the manufacturer’s medical devices of the known risks to

your patients so they can make an informed decision.” Id. He shared such risks with

Plaintiff before implanting the device. Id. Pfeiff testified that he did not discuss a “risk of

permanent dyspareunia as a result of” the Align, and he could not recall Bard “informing”

him of such “a potential risk of implantation of” the “device.” Id. He also testified that he did

not believe he would have implanted polypropylene mesh if he had been informed that such

mesh was not appropriate for such use. Id. at 73-74. Pfeiff further stated that he was not

informed of the dangers posed by exposure of polypropylene to bodily fluids or been warned

                                                15
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 16 of 49




of the dangers of exposure. Id. at 74-75. Pfeiff admitted that he relied on Bard for

information about the danger of the devices he used, and that he believed that at the time

he implanted the device that Bard had provided him “accurate and complete” information.

Id. at 77. He would have shared information on a variety of “adverse outcomes” with his

patients had Bard provided such material. Id. at 78-81. As Defendant points out, Pfeiff also

testified that he would still have implanted the device, “regardless of what warnings were

alleged to be inadequate” in this matter. Pfeiff Deposition, Exh. B to Defendant’s motion for

summary judgement, dkt. # 19-2, at 88.

       The Court will deny the motion in this respect and permit the jury to determine

whether the warnings were adequate and whether, if they were not adequate, different

warnings would have caused Dr. Pfeiff to refuse to use the device. While Dr. Pfeiff did

testify that he would have implanted the device even with better warnings, his testimony was

also that different warnings would have altered his opinion of the device. Moreover, since

Dr. Pfeiff was “an actor in the transaction in question” and thus “an interested witness,” his

credibility is in question. Hoffman-Rattet, 516 N.Y.S.2d at 860-61. The jury must resolve

the question of proximate cause.

              ii.     Design Defect

       Defendant contends that Plaintiff has failed to meet her burden of showing a

defective design. Defendant asserts that “Plaintiff has not offered competent, non-

conclusory evidence supporting the required element of a feasible alternative design for the

Align device.” In addition, Defendant argues, Plaintiff has not offered an opinion from “any

case-specific expert who has the opinion that there is a feasible alternative design that

would have avoided” Plaintiff’s injuries. Plaintiff disputes that her experts fail to offer safer

                                                16
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 17 of 49




alternative designs. Those experts, she claims, point to the use of lighter-weight mesh,

larger pores in the mesh, and non-mesh procedures as alterative product designs that would

have prevented Plaintiff’s injuries. Defendant responds that those expert reports do not

support a conclusion that such safer alternatives were available at the time Bard designed

the Align product. Defendant also argues that no evidence exists to support a finding that

larger pores in the mesh would have prevented Plaintiff’s injuries.

       The parties appear to agree that the only issue before the Court on the sufficiency of

Plaintiff’s design-defect claim is whether she has offered evidence of a safer alternative

design. Plaintiff points to the reports of several experts to claim that she has produced

evidence of such a design. The Court will examine those reports. Plaintiff first submits the

report of Donald R. Ostergard, MD. See Expert Report of Donald R. Ostergard, MD

(“Ostergard Report”), Exh. B to Plaintiff’s Response, dkt. # 26-2. Ostergard is a professor of

Obstetrics, Gynecology, and Women’s Health at the University of Louisville School of

Medicine and the University of California Los Angeles School of Medicine. Id. at ¶ 1. He

has been qualified as an expert on pelvic mesh products and permitted to testify in cases in

California and Massachusetts. Id. at ¶ 4. Ostergard reports that Plaintiff had developed

“stress urinary incontinence” (“SUI”) which presented a danger of “kinking of the urethra”

that could “[obstruct] the flow of urine and [create] a very slow egress of urine from the

bladder.” Id. at ¶ 5. That condition could make the bladder difficult to empty and lead to

infections that could impact the kidneys and lead to a life-threatening kidney infection. Id.

This condition, Dr. Ostergard opines, can be treated with “sub-urethral sling,” but a “sling

vaginal mesh device” like the Align involved in this case, can cause “vaginal mucosal

dehiscence, mesh exposure, chronic pelvic, lower abdominal and vaginal pain, pain from

                                               17
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 18 of 49




nerve entrapment, along with urinary frequency, recurrent urinary tract infections, urinary

retention, painful intercourse, vaginal/mesh tenderness, vaginal rigidity, and failure to treat

stress incontinence when causing other symptoms[.]” Id. at ¶¶ 6-7. Doctors often treat

these complications by removing the device. Id. at ¶ 7.

       When “erosion/exposure is early and small,” the affected area can “respond to the

use of intravaginal estrogen to stimulate the growth of the vaginal lining to cover the area of

exposure.” Id. If more pain or an allergic reactions develops, the “device erodes into

adjacent organs” like “the urethra, anal sphincter, rectum, or other bowel,” then a doctor

needs to remove the device. Id. That procedure “is very difficult due the intense

inflammatory reaction and the resultant fibrosis and scarring of the tissues where the device

resides.” Id. Align devices, Ostergard finds, cause particular problems and are difficult to

remove completely because of “the degradation of the polypropylene which weakens the

mesh to the point that it literally falls apart during dissection.” Id. Removing the device can

also “damage the nearby organs . . . due to the adherence of the device to those

structures.” Id. Removing the device often requires “[m]ultiple surgeries.” Id.

“[C]ontracture and shrinkage of the device and the vagina” can also lead to “painful and

sometimes impossible” sex. Id. If a doctor is unable to remove the device completely, “a

pelvic pain syndrome occurs which is very difficult to treat and narcotics may be required to

control the pain.” Id. After describing the course of Plaintiff’s medical treatment and the

injuries she allegedly suffered as a result of the Align device, Dr. Ostergard offers an opinion

about the design of the Align. See id. at ¶¶ 10-63. He concludes that:

       As I have discussed in previous export reports and depositions, all of which I
       incorporate into this report, the Bard polypropylene mesh is heavy weight, small pore,
       impure, not inert, degrades, shrinks, causes chronic inflammation, and potentiates

                                               18
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 19 of 49




       infection. The use of a safer product such as a cadaveric or autologous sub-urethral
       sling or a lighter weight, larger pore polypropylene mesh may have eliminated the
       risks associated with the defects inherent in this flawed device including chronic
       inflammation, degradation, shrinkage, and infection.

Id. at ¶ 63.

       Plaintiff also offers the expert report of Alan Garely, MD. See Expert Report of Alan

Garely, MD, Exh. C to Plaintiff’s Brief in Opposition (“Garely Report”), dkt. # 26-3. Garely is

a Clinical Professor of Obstetrics, Gynecology, and Reproductive Medicine at the Icahn

School of Medicine at Mount Sinai in New York, New York. Id. at 2. Among other

qualifications, he is Chair of Obstetrics and Gynecology and Director of Urogynecology and

Pelvic Reconstructive Surgery at the South Nassau Communities Hospital in Oceanside,

New York. Id. Garely participates in the accredited fellowship in Female Pelvic Medicine

and Reconstructive Surgery at Mount Sinai. Id. He teaches medical students, residents

and fellows. Id. He has “trained 17 fellows in Female Medicine and Reconstructive

Surgery.” Id. As of December 2014, he was Board Certified in Obstetrics and Gynecology

and Female Pelvic Medicine and Reconstructive Surgery. Id. Garely has extensive

experience with implanting and extracting the types of devices at issue in this case. Id. at 5

(“I have personally examined, diagnosed and treated thousands of patients with mesh

complications.”). Id. He is experienced with the Align device at issue in this case and has

“personally removed Align TO mesh.” Id. at 6. Garely opines that “Bard’s design of the

Align TO was unreasonably dangerous and defective,” and that “Bard’s own internal

documents recognize that the design of the Align TO could be made safer by changing the

product’s design features.” Id. Garely points to a number of design features of Defedant’s

product that “outweigh its benefits[.]” Id. at 7. He writes:


                                                19
Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 20 of 49




   The flat mesh of the Align TO is pulled through a rounded trocar tunnel that is
   significantly smaller than the width of the mesh and through tissue, then exits the
   body through surgical wounds in the skin that are much smaller than the width of the
   mesh. This results in curling and rolling of the mesh. It does not lie as flat as
   intended [from Bard’s design and training videos Bard provides]. The
   curled/rolled/pinched mesh can saw through tissue, leading to increased and chronic
   pain.

   The pinching and curling of the Align TO mesh was also caused by the difficulty that
   surgeons had removing the Align TO sheath. Bard documents contain mutiple
   complaints by doctors and sales personnel that the force required to remove the
   sheath was deforming the mesh so that it would curl under the urethra . . . [I]n August
   2010, Bard added a “dilator” in an effort to aid in sheath removal. The “dilator” is not
   much wider than the trocar needles and still much smaller than the width of the mesh.
   There, in my opinion, the “dilator” did not and does not prevent the mesh from curling
   and rolling. The mesh still significantly deforms when pulled into the trocar tracts that
   are much smaller than the width of the mesh.

   As the Align TO mesh scars in, the resulting shrinkage or contracture of the tissues
   surrounding the mesh can entrap nerves and result in severe, permanent and
   difficult-to-treat or untreatable pain as a result of the chronic inflammatory response
   and fibrosis.

   The Align TO mesh scars into tissue, which pulls asymmetrically on the central
   portion of the mesh, causing the center portion of the mesh to roll and curl. The
   mesh is intended to stay flat under the urethra during and after the implant. It does
   not. When the mesh is pulled and deformed, and contracts after implant, this causes
   pain and can also lead to erosion or extrusion of the mesh. The mesh pulls on its
   anchoring points in the obturator muscles towards the midline. This asymmetrical
   pulling on the muscles causes pain and can lead to erosion or extrusion of the mesh,
   and neurological adverse events (groin and/or leg pain) are morel likely to occur. The
   pain can become chronic and permanent.

   The trocar-based insertion of Align TO causes the mesh to deform, curl and roll,
   which causes or contributes to excessive scarification and contraction of the mesh.
   In removing Align TO mesh, I have observed that the mesh has become hard and
   brittle, and I have observed banding of the mesh as a result of this scarification. This
   banding inhibits tissue ingrowth and, as the mesh contracts over time, causes the
   mesh to slice through and injure tissue. As the Align TO contracts, it pulls on the
   surrounding muscles and ligaments and causes pain.

   The density of the Align TO mesh (61 g/m²) is almost twice the density that Bard
   recognized as the maximum safe density (35 g/m²). This increases the foreign body
   reaction to the mesh, which also contributes to a thicker and less compliant scar
   plate.

                                           20
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 21 of 49




       The Marlex HGX-030-01 polypropylene used in the manufacture of the Align TO
       products is not medical grade.

       The blind passage of the metal trocars during implantation is unreasonably
       dangerous and presents the unnecessary risk of tissue damage, vascular damage,
       nerve damage, and internal trauma in the hands of many gynecological and
       urological surgeons.

       The transobturator approach of implanting the Align TO greatly increases the risks of
       groin pain and subsequent groin mesh removal surgery. The transobturator
       approach means that the Align TO mesh penetrates several layers of tissue,
       including obturator internus, obturator membrane, and obturator externus. The
       resulting chronic inflammatory reaction to mesh and the scarification that then occurs
       contributes to chronic and potentially permanent groin pain.

       The Align TO is implanted through a transvaginal approach, which means the mesh
       goes through the vagina. The bacteria present in the vagina can attach to the
       product, which the bacteria can proliferate, and which can exacerbate the
       inflammatory process. This is a particular problem when the mesh erodes and has
       constant exposure to the vagina.

       Removing the Align TO mesh after it has been implanted is difficult and traumatic to
       the patient. There is no evidence that Bard ever considered what should be done if
       the mesh caused complications and the mesh needed to be removed, or how to
       remove the product.

       Surgeries to attempt to remove the mesh increase the presence of scar tissue, which
       can create or contribute to the patient’s pelvic pain, dyspareunia and abnormal
       function of the pelvic area. The patient who has experienced complications may
       continue to suffer complications, including pain, even after undergoing surgery. In
       fact, removal of transobturator slings have higher intra-operative complication rates
       when compared to retropubic and single incision slings.

Id. at 6-11.

       Garely also opines that several safer alternative designs existed for the Align TO

mesh. Id. at 18. Such alternative designs, he claims, would have “been . . . just as

effective, if not more effective.” Id. Bard could have altered the design by, he claims:

       eliminating the blind tocar implantation design and, if polypropylene were used, it
       should be of medical grade and should have larger pores and lighter weight and
       should not curl and roll when implanted. Bard has developed and sold soft tissue
       repair products that contain some or all of these safer design characteristics. For

                                              21
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 22 of 49




       example, Bard’s Large Pore Soft Mesh and Composix L/P hernia products both had
       much larger pore sizes, and its Nuvia product had pres greater than 3mm and also
       had a tube shape, not flat.

Id.

       Plaintiff also offers the expert report of John Miklos, MD. See Report of John Miklos,

MD (“Miklos Report”), Exh. D, to Plaintiff’s Brief in Opposition, dkt. # 26-4. Dr. Miklos

specializes in obstetrics and gynecology and relates that he has “been in practice

exclusively dedicated to female pelvic floor disease and its surgical correction for 21 years.”

Id. at 2. Along with a partner, Miklos has “operated on approximately 10,000 patients from

50 states and 54 countries.” Id. In addition to professional and academic credentials, Dr.

Miklos has worked with “mesh used to treat pelvic floor defects” since 1998. Id. at 4. He

has removed “more than 700 pieces of mesh from patients suffereing from complications

that include chronic pain, dyspareunia, urinary retention, rectal, colon, urethral and bladder

erosion and vaginal, groin and buttock pain, and epithelial extrusion.” Id. at 5. Miklos also

relates that he is “familiar with the Align sling kits specifically, as opposed to just mesh

products and slings generally,” because he has “attended lectures, seen videos and

reviewed the Bard Align instructor’s modules, and seen and handled Align products.” Id. at

7. Miklos has also removed Align mesh from patients. Id. Miklos offers much the same

criticism of the Align products as Garely. See id. at 7-13. The system for inserting the

device, he finds, “prevents the mesh sling from remaining flat, throughout its ascent from the

points of posterior fixation . . . . to the point of anterior fixation . . . and causes it to deform,

fold, curl, and/or roll especially at the points of anterior and posterior fixation.” Id. at 8. This

problem causes scarring and pain, and makes such problems more difficult to treat. Id. at 9.

These issues create pain in many daily activities, he finds, and are caused in part because

                                                  22
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 23 of 49




“[t]he Align mesh is almost twice the density that Bard recognized as the maximum safe

density, which increases the foreign body reaction to the mesh, which can cause or

contribute to a thicker and less compliant scar plate.” Id. at 11. The “transvaginal

implantation” of the mesh also causes problems, Miklos claims, because “normal vaginal

flora” can become attached to the mesh and “[t]he presence of these bacteria attached to

the mesh can cause inflammation, which in turn increases scarring, which increases the risk

of chronic pain.” Id.

       Miklos points to alternative designs for “the Align product that would have been safer

and just as effective if not more effective.” Id. 13. Defendant’s failure to use one of those

alternatives, he claims “rendered the devices not reasonably safe and caused or

substantially contributed to the complications and injuries” he described in his report. Id.

One such alternative suggested by Miklos was:

       Larger pore, lighter weight mesh polypropylene. The mesh used should have large
       pores (at a minimum larger than 2 mm), and should be lightweight (not 61g/m², but
       less than 35 g/m²). Bard designed, developed, and marketed products that
       incorporate certain of these safer design features, including the Large Pore Soft
       Mesh hernia mesh, the Composix LP Hernia patch repair device, as well as Nuvia SI
       device for pelvic organ prolapse repair.

Id. at 13.

       Plaintiff also submits the expert report of Ahmed El-Ghannam, PhD. See Report of

Ahmed El-Ghannam (“Ghannam Report”), Exh. F. to Plaintiff’s Brief in Opposition, dkt. # 26-

6. El-Ghannam, an expert in biomaterials and bioengineering, reports that his research

focuses on “the interaction between implanted medical devices and the body[.]” Id. at 2. His

academic training includes a Master of Science in Engineering and PhD in Bioengineering

from the University of Pennsylvania. Id. He currently serves as an Associate Professor in


                                               23
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 24 of 49




the Department of Mechanical Engineering and Engineering Science at the University of

North Carolina at Charlotte. Id. El-Ghannam’s report uses a scanning electron microscope

to examine products involved in the multi-district litigation, including the Align product

involved in this case. Id. 5. Such analysis “showed deformation and severe surface

damage of the polypropylene fibers of” pre-implanted “pristine mesh due to exposure to

thermomechanical stresses.” Id. 6. These defects pre-implantation “would enhance the

degradation of the material after implantation.” Id. After explaining how the manufacturing

process could create these stresses in the mesh, Dr. El-Ghannam finds that “[t]he

degredation of polypropylene inside the body causes an inflammatory response, which then

perpetuates the degradation process.” Id. at 20. That situation leads to “chronic

inflammation of surrounding tissue.” Id. According to El-Ghannam’s report, “every [device

involved in the ligitation] degrades inside the body as a result of this process until all of the

polypropylene mesh material is either removed from the body, or until the material is

completely degraded.” Id. at 21. Various measures and methods of analysis of mesh

devices removed from women (“explants”) demonstrated that such degradation had

occurred in those devices for the reasons Dr. El-Ghannam had predicted because of the

nature of the material and the handling of such materials in manufacturing the mesh. Id. at

82.

       El-Ghannam concludes:

       It is my opinion to a reasonable degree of scientific certainty that the Bard mesh
       products as designed are defective in that the average pore size is considerably less
       than the necessary pore size of 2.00 mm or greater required to promote adequate
       tissue ingrowth. [He also opines that] all of the Bard mesh products will degrade in
       vivo and cause the problems set forth in this report. . . . It is my opinion with
       reasonable scientific certainty that the Bard mesh products are defectively designed
       as their average pore size is significantly smaller than the necessary pore size

                                                24
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 25 of 49




        according to Bard and literature.

Id. Earlier he notes that the Bard products when measured by a microscope have an

“average pore size” smaller than advertised for the products, and that “Bard’s documents

state that a larger pore size is necessary for adequate tissue growth[.]” Id. at 80. Moreover,

he notes that “Bard’s own documents show that it developed and marketed three mesh

products . . . with pore sizes in excess of 2 mm.” Id.

        Defendant argues that these expert reports fail to support a design defect claim

because “none of these experts opine that feasible alternatives were available on the market

at the time and their claimed alternatives involve hernia mesh as opposed to pelvic mesh.”

The Court disagrees and finds that a reasonable juror could conclude from these reports

that the products as designed were unreasonably dangerous and that a feasible alternative

design was available. While Defendant is certainly free to argue with the experts’

conclusions and present other evidence that disputes those conclusions, a reasonable juror

could certainly find that the material that Bard used to make the pelvic mesh in question was

not suitable for that use. That juror could also find from this evidence that Bard was aware

that the pore size of its pelvic mesh could be dangerous. Finally, that juror could also use

this evidence to conclude that other products and materials more suitable for that use were

available, and some were made by Bard, and that failing to use such materials represented

an unreasonably unsafe design. The Court will therefore deny the motion in this respect as

well.

              iii.   Causation

        Defendant also argues that “Plaintiff has presented no evidence–by way of an expert

or otherwise–that Plaintiff’s alleged harm could have been prevented.” Moreover, Bard

                                              25
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 26 of 49




insists, Plaintiff’s medical history played a role in the failure of her device–she had a “vaginal

hysterectomy, Kelly urethral plication, 2 vaginal childbirths” and smoked for more than 40

years. Plaintiff responds that she need not prove under New York law that her harm could

have been prevented, but only that the design defect was a substantial factor in her injuries.

She points to expert evidence in the form of Dr. Ostergard’s report that establishes such

injuries.

       The Court will deny the motion in this respect. “To establish a prima facie case for

design defect, the plaintiff must show that the defendant ‘breached its duty to market safe

products when it marketed a product designed so that it was not reasonably safe and that

the defective design was a substantial factor in causing plaintiff’s injury.’” Hoover v. New

Holland, Inc., 23 N.Y.3d 41, 54 (N.Y. 2014) (quoting Voss, 59 N.Y.2d at 106-107). Dr.

Ostergard reviewed Plaintiff’s course of treatment and her medical records, as well as her

course of treatment. Ostergard Report at ¶¶ 5-51. Dr. Ostergard finds the design of the

Align device defective, and that Plaintiff “suffered injuries and will continue to suffer from

them” as a result of the “presence of this device in her body.” Id. at ¶ 54. Dr. Ostergard

points to the following conditions that developed as a result of the Defendant’s device:

persistent stress incontinence; dyspareunia; vaginal pain and pelvic pain; urinary

obstruction; bladder hyperdistention with areflexia from bladder denervation; tender Align

TO mesh with tender pelvic floor; and overactive bladder with urge and urge incontinence.

Id. at 55-61. A reasonable juror could use this evidence to conclude that the Defendant’s

product was a substantial factor in Plaintiff’s injuries. Defendant may of course use other

medical evidence to dispute the role the device played in causing these injuries, but

evidence exists to support Plaintiff’s claims and summary judgment is not available in this

                                                26
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 27 of 49




respect.

       D.     Negligence

       Defendant next argues that Plaintiff’s causes of action under negligence theories

must fail to the extent they are distinct from her products liability claims. Defendant argues

that Plaintiff alleges negligence in several forms: Plaintiff responds that she brings a single

negligence claim under New York law, and has sufficient evidence to support such a claim.

She points to evidence from other cases in the MDL which she claims shows that Bard

breached its duties to consumers by selling and marketing products that Defendant knew

posed unreasonable risks to consumers. Defendant responds that Plaintiff must point to the

evidence in this case, not to general evidence and arguments in other cases in this MDL.

       As a general matter, a New York plaintiff offers prima facie evidence of negligence

when he shows that “(1) the defendant owed the plaintiff a cognizable duty of care; (2) the

defendant breached that duty; and (3) the plaintiff suffered damage as a proximate result.”

Williams v. Utica Coll. of Syracuse Univ., 453 F.3d 112,116 (2d Cir. 2006). “Well settled it is

that a manufacturer is under a duty to use reasonable care in designing his product when

used in the manner for which the product was intended . . . as well as an unintended yet

reasonably foreseeable use.” Robinson v. Reed-Prentice Div. of Package Mach. Co., 480

(1980) (internal quotations omitted). A manufacturer is “‘liable for injuries caused by

ordinary negligence, and are therefore under a duty to exercise reasonable care so as to

avoid the occurrence of injuries by any product which can reasonably be expected to be

dangerous if negligently manufactured or sold.’” Saunders v. Farm Fans, div. of ffi Corp., 24

A.D.3d 1173, 1174 (4th Dept. 20 ) (quoting Gebo v. Black Clawson Co., 92 N.Y.S.2d 1009

(1980)). “‘Proof that will establish strict liablity will almost always establish negligence.’” Id.

                                                 27
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 28 of 49




at 1174-1175 (quoting Lancaster Silo & Block Co. v. Northern Propane Gas Co., 75 A.D.2d

55, 62 (1980)). “Thus, is a design defect case there is almost no difference between a

prima facie case in negligence and one in strict liability.” Lancaster Silo, 75 A.D.2d at 62

(emphasis in original). Defendant’s argument is that Plaintiff has not produced evidence

“that Bard breached the applicable standard of care in the manner it inspected, marketed,

packaged or sold Plaintiff’s specific Align product” and argues that Plaintiff has therefore

produced no evidence by which she could prevail on a negligence claim. Defendant has not

pointed to any case law that holds that the specific torts of inspecting, marketing, packaging

or selling exist as separate legal claims in New York. Instead, such claims appear to be

theories of negligence. As explained above, however, the tort of negligence in New York

can apply to a negatively designed product, and the evidence supporting that claim can be

the same evidence as evidence supporting a strict products liability claim. The Court has

already determined that evidence exists to support such a claim, and the Court likewise

finds that evidence exists that a reasonable juror could use to conclude that Defendant

breached its duty of care to the Plaintiff in designing the Align device in question, and that

such a breach caused her injuries. The Court will therefore deny Defendant’s motion in this

respect as well.

       E.     New York Consumer Protection Law

       Defendant seeks judgment on any claims brought under New York consumer

protection laws. Plaintiff states that she pursues no such claims, and the Court will therefore

grant the motion as unopposed.

       F.     Punitive Damages



                                               28
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 29 of 49




       Defendant next claims that, even if there were evidence to support Plaintiff’s claims,

such evidence would not support Plaintiff’s attempt to obtain punitive damages. None of the

evidence in this case, Bard insists, amounts to evidence of willful or wanton conduct.

Plaintiff points to other cases in this MDL and argues that the Court should deny summary

judgment on punitive damages for the same reasons stated by the judges in those case.

She submits as an exhibit to her motion the response of Plaintiffs in the MDL case to Bard’s

motion for summary judgment on a punitive damages claim.

       In New York, ‘[p]unitive damages . . . are awarded to punish a defendant for wanton

and reckless or malicious acts and to protect society against similar acts.’” In re Methyl

Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., 725 F.3d 65, 127 (2d Cir. 2013) (quoting

Rivera v. City of New York, 40 A.D.3d 334, 836 N.Y.S.2d 108, 117 (1st Dept. 2007)). New

York courts have varied in their description of conduct justifying punitive damages “‘but,

essentially, it is conduct having a high degree of moral culpability which manifests a

conscious disregard of the rights of others or conduct so reckless as to amount to such

disregard.’” Id. (quoting Home Ins. Co. v. American Home Prods. Corp., 75 N.Y.2d 196,

203, 550 N.E.2d 930, 551 N.Y.S.2d 481 (1990)). Defendant’s “conduct need not be

intentionally harmful but may consist of actions which constitute wilful or wanton negligence

or recklessness.” Id. (internal citations omitted). A jury may award punitive damages when

“the defendant ‘acted with actual malice involving intentional wrongdoing’ or where such

conduct amounted to a ‘wanton, willful or reckless disregard of plaintiffs’ rights.’” Id. (quoting

Ligo v. Gerould, 244 A.D.2d 852, 665 N.Y.S.2d 223, 224 (4th Dept. 1997)). Punitive

damages must serve as a “‘social exemplary remedy’” and are therefore appropriate for

conduct “‘sufficiently blameworthy’ that punishing it ‘advance[s] a strong public policy of the

                                                29
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 30 of 49




state.’” Id. at 128 (quoting Randi A. v. Long Island Surgi-Ctr., 46 A.D.3d 74, 842 N.Y.S.2d

558, 564 (2d Dept. 2007)).

       While the Court finds it rather feckless for an attorney to rely on evidence and

arguments from other cases and decisions made by other judges to defeat a motion for

summary judgment, the Court also recognizes that this case is an MDL and that the MDL

procedure permits the use of such evidence in this case. Congress’s purpose in enacting

the statute establishing multi-district litigation “was to permit the centralization in one district

of all pretrial proceedings ‘when actions involving one or more common questions of facts

are pending in different districts.’” In re New York City Mun. Sec. Litig., 572 F.2d 49, 51 (2d

Cir. 1978) (quoting 28 U.S.C. § 1407). Transfer of cases under Section 1407 is appropriate

when the cases in the proposed MDL “share numerous complex questions of fact,”

particularly when they relate to corporate conduct. In re Amoxicillin Patent & Antitrust

Litigation, 449 F.Supp.601, 603 (Jud. Panel on Multidistrict Litg. 1978) (permitting transfer to

a MDL of cases that “share numerous complex questions of fact relating to, inter alia: (1) the

issues of validity and enforceability of the amoxicillin patents; (2) Beecham Group’s conduct

in the procurement of these patents; and (3) Beecham Group’s alleged misuse of the

patents by conspiring with Beecham, Inc., and Roche to restrain trade unreasonably in

amoxicillin.”). The Plaintiff has provided extensive evidence collected in discovery and used

in the cases that Plaintiff cites in support of denying Defendant’s motion to dismiss punitive

damages.

       The Court finds that evidence sufficient for a reasonable juror to conclude that

Defendant engaged in wanton and willful conduct in designing, marketing and selling the

Align TO device. See Exh. G to Plaintiffs Brief in Response to Defendant’s motion, dkt. #s

                                                 30
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 31 of 49




26-7, 26-8.7 The Court has examined the evidence submitted by the Plaintiff and concludes

that the evidence is sufficient for a reasonable juror to find that Bard engaged in conduct

that justifies awarding punitive damages. Briefly stated, the evidence indicates that Bard

became aware that the manufacturer of the polypropylene mesh used as part of the Align

TO device had stated that such material should not to be used as part of a permanent

implant yet continued to use that material in the product anyway. Bard failed to warn users

of the danger despite that knowledge. Moreover, when Bard officials became aware of the

reluctance of a manufacture of material used in the mesh to supply the product, those

officials attempted to find ways to continue to procure the product. They also offered to

indemnify that supplier for any claims that arose from use of the material. A reasonable

juror could conclude that such behavior represented an outrageous disregard of Plaintiff’s

health and safety and award punitive damages. The Court will deny the motion in this

respect as well.

       G.     Motions to Exclude Expert Testimony

       Having concluded that issues remain for trial, the Court must now address the

motions of the parties to exclude expert testimony. Defendant and Plaintiff have each filed

such a motion, which the Court will address in turn.

       As a general matter, Federal Rule of Evidence 702 “governs the admissibility of

expert testimony.” Showers v. Pfizer, Inc., 819 F.3d 642, 658 (2d Cir. 2016). That Rule

permits “[a] witness who is qualified as an expert by knowledge, skill, experience, training or

education” to “testify in the form of an opinion” under certain conditions. FED. R. EVID. 702.


        7
         Plaintiff would have made the Court’s task easier here if the Plaintiff had pointed to
 specific evidence that amounted to conduct justifying punitive damages.

                                              31
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 32 of 49




To be qualified to testify, the “expert’s scientific, technical, or other specialized knowledge”

must “help the trier of fact to understand the evidence or to determine a fact in issue.” F ED.

R. EVID. 702(a). In addition, “the testimony” must be “based on sufficient facts and date”

and be “the product of reliable principles and methods.” FED. R. EVID. 702(b)-(c). Finally,

the expert must have “reliably applied the principles and methods to the facts of the case.”

FED. R. EVID. 702(d). “The proponent of the testimony has the burden to establish these

admissibility requirements.” Showers, 819 F.3d at 642.

       A district court has “broad discretion” in evaluating expert testimony. McCullock v.

H.B. Fuller Co., 61 F.3d 1038, 1042 (2d Cir. 1995). In carrying out its role as gatekeeper, a

court must take a “flexible” approach that focuses on “the scientific validity–and thus the

evidentiary relevance and reliability–of the principles that underlie a proposed submission.”

Daubert v. Merrell Dow Pharms., 509 U.S. 579, 594-95 (1993). The court is to concentrate

only on “principles and methodology,” and “not on the conclusions that they generate.” Id. at

595. Of course, “the types of factors to consider” in evaluating expert testimony “will

‘depend upon the particular circumstances of the particular case at issue[.]” Showers, 819

F.3d at 658 (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)). The trial

court’s role is as “‘gatekeeper,” making sure “that the ‘expert’s testimony both rests on a

reliable foundation and is relevant to the task at hand.’” Id. (quoting United States v.

Williams, 506 F.3d 151, 160 (2d Cir. 2007)). “It is a well-accepted principle that Rule 702

embodies a liberal standard of admissibility for expert opinions[.]” Nimely v. City of New

York, 414 F.3d 381, 395 (2d Cir. 2005). In determining whether the expert has the

qualifications to testify, the court’s role, “whether a witness’s area of expertise was technical,

scientific, or more generally ‘experienced-based,” is to “‘[make] certain that the expert,

                                                32
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 33 of 49




whether basing testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in

the relevant field.” Id. at 396.

       Once a court determines that an expert is qualified to testify, “Rule 702 imposes on

the trial judge an obligation to determine whether the expert’s specialized knowledge will

assist the trier of fact, i.e., will be not only be relevant, but reliable.” United States v.

Romano, 794 F.3d 317, 330 (2d Cir. 2015). “Expert testimony should be excluded where it

is ‘speculative or conjectural,’ but arguments that the expert’s assumptions ‘are unfounded

go to the weight, not the admissibility, of expert testimony.’” Robinson v. Suffolk County

Police Dep’t, 544 Fed. Appx. 29, 32 (2d Cir. 2013) (quoting Boucher v. U.S. Suzuki Motor

Corp., 73 F.3d 18, 21 (2d Cir. 1996)). In determining whether expert testimony will assist

the trier of fact, a court must be careful to remember that such testimony may not either

“‘usurp the role of the trial judge in instructing the jury as to the applicable law or the role of

the jury in applying that law to the facts before it[.]’” Nimely, 414 F.3d at 397 (quoting United

States v. Blizerian, 926 F.2d 1285, 1294 (2d Cir. 1991). The testimony should not attempt

to “‘tell the jury what result to reach’” or “‘substitute the expert’s judgment for the jury’s.’” Id.

(quoting United States v. Duncan, 42 F.3d 97, 101 (2d Cir. 1994)).

       The Court will apply these standards in evaluating the parties’ motions to exclude

expert testimony.

               i.     Defendant’s Motion

       Bard moves to exclude or limit certain opinions and testimony of Dr. Ostergard, who

Plaintiff has designated as her case-specific expert in this matter See dkt. # 21. The Court

will address each portion of Defendant’s motion in turn.

                                                  33
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 34 of 49




                     a.     General Causation Opinions

       Defendant argues that Plaintiff only disclosed Dr. Ostergard as a case-specific

expert. Still, Defendant contends, Dr. Ostergard’s report contains general causation

opinions concerning polypropylene and concerning the product’s design. Defendant further

argues that at his deposition Dr. Ostergard “conceded that he would not offer general

opinions related to ‘polypropylene, AUGS, industry influence, MSDS, and pore size of the

Align mesh.’” As a result, Defendant insists, the Court should prevent Ostergard from

testifying on those subjects.

       Defendant here does not argue that Dr. Ostergard is unqualified to form an opinion

about the design of the product or the suitability of using polypropylene. Instead, Defendant

simply argues that Ostergard’s testimony should be limited to the specifics of Plaintiff’s case.

Of course, to testify about whether and how the Align TO device injured the Plaintiff,

Ostergard will have to testify about the device itself, and how certain features of that device

allegedly malfunctioned and caused Plaintiff specific injuries. Such opinions are relevant to

the issue of whether the alleged design defects in question were a substantial factor in

Plaintiff’s injuries. Testimony on the relationship between Plaintiff’s injuries and the alleged

defects in design would therefore be relevant and helpful to the jury. Dr. Ostergard’s

expertise would help jurors understand the issue. As such, the Court will not at this point

prevent Dr. Ostergard from testifying on those subjects.

       The Court recognizes, however, that other experts will also testify on these issues.

The Court notes that the Federal Rules of Evidence permit the Court to exclude relevant

evidence when “its probative value is substantially outweighed by a danger of . . . presenting

cumulative evidence.” FED. R. EVID. 403. The Court doubts jurors will need to hear the

                                               34
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 35 of 49




same evidence about design defects multiple times and warns Plaintiff about presenting

cumulative evidence at trial. The Court will therefore deny the motion in this respect with

leave to renew at an appropriate time during trial.

                     b.     Dr. Pfeiff’s State of Mind

       Next, Defendant argues that “Dr. Ostergard should not be permitted to offer any

opinion testimony regarding the knowledge or state of mind of” Dr. Pfeiff “relating to the

MSDS and Bard’s corporate documents.” Such testimony, Defendant argues, addresses

Dr. Pfeiff’s state of mind and is not proper expert testimony. The jury can instead hear Dr.

Pfeiff’s testimony and determine what he knew or did not know about the Ailgn device and

the his reasons for installing and then removing the device.

       The Court agrees that Dr. Ostergard would likely be unable to testify to Dr. Pfeiff’s

state of mind at trial. Such an objection, however, is better raised at the time of Dr.

Ostergard’s testimony than at a motion in limine such as the instant motion. The Court will

therefore deny the motion with leave to renew at an appropriate time at trial.

                     c.     Possible Future Adverse Events

       Next, Defendant argues that Dr. Ostergard should not be permitted to testify to the

opinion stated in his expert report in paragraph 84 that:

       Since almost all of the implanted Align TO sling mesh (about 18 cm) remains in Ms.
       Arruda’s body the potential exists for continuing overactive bladder symptoms,
       continued stress urinary incontinence, future exposures, continued dyspareunia,
       along with infections, abscesses, vaginal, groin, and pelvic pain, mesh contraction
       and degradation, cancer associated with the mesh and infection for as long as the
       mesh remains in her body which may necessitate future surgical and medical
       treatments.

Ostergard Report at ¶ 84. Defendant argues that these opinions are not helpful to jurors



                                               35
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 36 of 49




because Plaintiff does not presently experience any of these symptoms and because Dr.

Ostergard testified that he cannot “opine to a ‘reasonable degree of medical certainty that

any of these possible future adverse events will occur in Ms. Arruda.’” Plaintiff responds

that courts have previously permitted Dr. Ostergard to testify on future health issues from

the product in question. Plaintiff states, however, that Dr. Ostergard will not testify about

any future cancer risk.

       The Court reads this portion of the report to be that Dr. Ostergard concludes that the

Align TO sling mesh caused Plaintiff to develop or exacerbated a number of symptoms,

including overactive bladder, stress urinary incontinence, dyspareunia, infections,

abscesses, pain, and that she also experienced mesh contraction and degredation. These

symptoms, he found, were likely to continue. He also states that she may face future

surgical and medical treatments, which he does not specify. During his deposition, Dr.

Ostergard testified:

       Q:     Do you have any opinions in this case about future possible adverse events
              with respect to Ms. Arruda?
       A:     Not really opinions. I’m just listing these as possibilities for the future.
       Q:     Okay. So this is–and I read your prior depositions, Dr. Ostergard–and I think
              you’re pretty fair on the future adverse events–you can’t say to a reasonable
              degree of medical certainty that any of these possible future adverse events
              will occur in Ms. Arruda. Is that correct?
       A:     That’s correct.
       Q:     And sitting here today, you can’t say with a reasonable degree of medical
              certainty that she will need any additional or further surgeries; is that also
              right?
       A:     That is also right.

Deposition fo Donald Ostergard, M.D., Exh. B to Defendant’s Motion to Preclude, dkt. # 21-

2, at 104.

       Defendant’s position is that these opinions will not be helpful to the jury, and that Dr.


                                               36
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 37 of 49




Ostergard admitted in his testimony that not opine to any degree of medical certainty about

what future treatment Plaintiff will need. The Court finds the testimony more equivocal than

the Defendant claims it is. The expert report concludes that Plaintiff will likely continue to

suffer from the injuries and conditions that the Align device allegedly caused or exacerbated.

During his deposition, Ostergard admitted that he could not say with certainty that Plaintiff

would suffer any future “adverse events” and could not opine that she would likely have

additional surgeries. He did not disclaim his positions about continuing injuries and pain

from the device. The juror could find information about such issues helpful in assigning

damages. Dr. Ostergard based these opinions on his medical training, experience with such

devices, and examination of the record. The Court therefore cannot find inadmissible all of

the statements in paragraph 84 of the expert report. Defendant may, of course, challenge

any of these opinions during cross examination, and may be able to employ Dr. Ostergard’s

deposition testimony to do so.

                     d.     Safer Alternative Design

       Defendant next argues that Dr. Ostergard should not be permitted to testify on any

safer alternative design that might exist for the product in question. Bard offers several

bases for excluding those opinions, which the Court will address in turn.

       Dr. Ostergard opined that “[t]he use of a safer product such as a cadeveric or

autologous sub-urethral sling or a lighter weight, larger pore polypropylene mesh may have

eliminated the risks associated with the defects inherent in this flawed device, including

chronic inflammation, degradation, shrinkage, and infection.” Ostergard Report at ¶ 85.

       Bard first contends that Ostergard does not have any experience in product design

and is therefore not qualified to testify on the issue of a safer design. He is a case-specific

                                               37
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 38 of 49




expert on urogynecology not designated to testify on specific design issues. The Court has

already explained Dr. Ostergard’s extensive training and experience with urogynecology.

While he may not have designed particular products, he certainly has the training,

experience, and knowledge to determine how defects in design cause women injuries and to

opine on how a different design or a different composition of a device would be safer. As to

whether Ostergard should be able to testify beyond the particulars of Plaintiff’s treatment

and injuries, the Court relies on the reasons expressed above to permit such testimony.

Moreover, Defendant has not pointed to any undue prejudice from Dr. Ostergard testifying

on these issues. Defendant has a copy of Dr. Ostergard’s report. Defendant has deposed

Dr. Ostergard. Defendant has its own expert on these issues. While the Court will entertain

objections to cumulative testimony, the Court will not exclude such testimony.

       Second, Defendant argues, Dr. Ostergard should not be able to testify to as to

alternatives because he has not identified an alternative safer design but instead

recommended a different product altogether. Defendant cites to Kaiser v. Johnson &

Johnson, No. 2:17cv114, 2018 U.S. Dist. LEXIS 19950 (N.D. IN, Feb. 7, 2018), a case

involving a similar device made by a different manufacturer. In that case, the defendant had

sought to exclude expert testimony about “nonsynthetic mesh procedures, such as

abdominal sacrocolpopexy,” which the expert contended was “a safer alternative for the

surgical treatment of stress urinary incontinence.” Id. at *18. The Court excluded such

testimony because, “[a]t the risk of stating the obvious, design defect cases focus on the

design of the product and if there was a feasible way to change the product to make it safer

and avoid the injury at issue.” Id. at *19. “[A] procedure or non-product” does not constitute

a “safer alternative design” in a design defect case, the court concluded. Id. at 19-20. Still,

                                               38
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 39 of 49




the availability of such treatments, the court found, could be evidence of the use of

reasonable care in design of the product and thus evidence for plaintiff’s negligent design

claim. Id. at *20.

       The Court is unpersuaded by Defendant’s argument. Dr. Ostergard does not

propose abandoning the sling device for some other procedure or treatment. He instead

criticizes the material from which Defendant constructed the sling. He suggests that another

material would be safer in serving the same function. That amounts to an argument for a

safer alternative design, just as arguing that using aluminum instead of steel in a bike frame

would make the frame stronger, lighter, and more durable, and thus safer. Further, the

Defendant’s complaint that Ostergard does not name a particular product in proposing a

different design is an issue for cross-examination, not a reason to exclude his testimony.

The Court will therefore deny the motion in this respect as well.8    Third, Defendant argues

that Ostergrad’s opinion on an alternative design is

simply speculative, based on “inferences drawn from his general background, qualifications,



        8
          Defendant cites to another case which makes this point quite clearly. In Hines v.
 Wyeth, No. 2:04-0690, 2011 U.S. Dist. LEXIS 55419 (S.D. W.Va., May 23, 2011), the
 defendant sought summary judgment in a case involving claims of design defect when the
 plaintiff developed breast cancer after using hormone replacement therapy. Id. at *2-3.
 Defendant had argued that a safer alternative drug existed to the one that defendant
 supplied. Id. at *22-23. Defendant disputed that plaintiff had offered a real alternative
 design, but instead–by pointing to a different drug–offered “a different product altogether.
 Id. at *27. The court agreed that a safer alternative design could not be “‘an altogether
 essentially different product.’” Id. at *27 (quoting Torkie-Tork v. Wyeth, 739 F.Supp.2d 895,
 900 (E.D. Va. 2010). A design that “‘alters a fundamental and necessary characteristic of
 the product’” is not an alternative design. Id. (quoting Torkie, 739 F.Supp.2d at 900). In
 other words, “‘a motorcycle could be made safer by adding two additional wheels and a
 cab, but then it is no longer a motorcycle.’” Id. (quoting Caterpillar, Inc. v. Shears, 911
 S.W.2d 379, 385 (Tex. 1995)). Plaintiff’s alternative design, which uses different materials
 for the same purpose, does not constitute a different product altogether.

                                              39
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 40 of 49




and experience,” and is therefore inadmissible. Defendant argues that Ostergard has not

offered proof that the safer alternative design would actually have prevented the injuries the

Algin TO allegedly caused. The Court is unpersuaded by this argument. Ostergard–and the

other experts–criticize the design of the product and argue that the design caused particular

injuries. They also contend that using a different material and design for the mesh in the

product would have led to a sling that lasted longer, prevented infections, prevented injury,

and better prevented incontinence. Defendant admits that Ostergard’s suggestion for an

alternative design grew out of his background, qualifications, and experience; in other

words, his expertise. Defendant’s criticism that Ostergard’s opinion is too speculative, not

feasible, and poorly researched will be an excellent subject for cross-examination, but it is

not a reason to preclude the evidence. The motion will be denied in this respect as well.

       Defendant’s fourth argument, that Dr. Ostergard did not test any alternative design

and therefore offers only a speculative opinion, fails for the same reasons. Dr. Ostergard’s

understanding of what designs might work was based on his extensive experience,

expertise in urogynecology, use and observation of similar products, and his understanding

of why the Align product allegedly failed. He had an expert basis for his opinion. Defendant

can cross-examine Dr. Ostergard on the strength of and support for his opinions at trial.

The motion is denied in this respect as well.

              ii.    Plaintiff’s Motion

       Plaintiff moves to exclude the expert testimony of Stephanie Molden, M.D., Bard’s

causation expert.

                     a.     Molden’s Opinion



                                                40
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 41 of 49




       Dr. Stephanie Molden submitted her expert report as part of this litigation. See Exh.

A to Plaintiff’s Motion to Exclude, dkt. # 24-1 (“Molden Report”). Dr. Molden serves as

Medical Director of The Female Pelvic Health Center, LLC, in Newtown, Pennsylvania. Id.

at 2. She is a certified specialist in Female Pelvic Medicine & Reconstructive Surgery and

Obstetrics & Gynecology. Id. at 1. Dr. Molden has advanced training, including a three-year

fellowship in pelvic medicine and reconstructive surgery. Id. at 1-2. She has engaged in

research and published articles in peer-reviewed journals. Id. at 2. She has been a “course

director” of “national surgical skill workshops in treatment of pelvic organ prolapse and

urinary incontinence.” Id. Those procedures are Dr. Molden’s “area of expertise.” Id.

During her three-year fellowship, Dr. Molden “trained heavily in mesh use for both prolapse

and incontinence.” Id. She assisted in and/or performed more than 1000 surgeries. Id.

She has researched mesh use and presented that research in “national and international

arenas.” Id. In her present work she “continue[s] to incorporate mesh use in many

procedures for urinary incontinence and pelvic organ prolapse[.].” Id. She has performed

more than 2000 surgeries, many of them using mesh slings and prolapse meshes “of

different types and brands.” Id. She also works on developing new products and

procedures to address prolapse and incontinence. Id. Dr. Molden also advises research on

pelvic medicine and reconstructive surgery, reviews journal articles, and participates in a

large-scale study of procedures sponsored by the Food and Drug Administration. Id. at 2-3.

       Dr. Molden’s report describes the condition of stress urinary incontinence and typical

treatments for that issue. Id. at 3-7. She explains the development and use of mesh slings

to support the urethra and limit incontinence. Id. at 5-6. Dr. Molden concludes that “[t]he

mesh midurethral sling is associated with less pain, shorter hospitalization, faster return to

                                               41
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 42 of 49




activities, and reduced costs as compared to previous options.” Id. at 6. These benefits

have caused the “midurethral sling–either retropubic or transobturator–[to be] considered

the ‘gold standard’ in surgical treatment of SUI.” Id. She also describes complications that

can come with the treatment, including “erosion into viscera or extrusion through the vagina,

voiding dysfunction or urinary retention, infection/inflammation, bleeding/hematoma

formation, damage to blood vessels or nerves in surrouding tissue, pain or dyspareunia,

bladder perforation, and “rarely, bowel perforation and death.” Id. Compared with other

surgical options, Dr. Molden contends, “[t]he only unique risks to mesh sling surgical

treatment for SUI versus other available surgical options are mesh erosion or extrusion.” Id.

      Dr. Molden describes her experience with mesh slings. Id. at 6-7. Most patients, she

reports, experience “no recurrence or reoperation and either no or few complications.” Id. at

6-7. She has also seen patients with complications, both patients treated with mesh and

with other surgical methods. Id. at 7. She has “seen and treated non-mesh repairs for

prolapse and incontinence with pain, dyspareunia, suture erosion, voiding dysfunction, and

failures.” Id. Like all surgical procedures, mesh slings present “risks and complications.” Id.

Still, Dr. Molden has “rarely seen true infections related to proper mesh placement.” Id. She

has not seen evidence that urinary tract infections are more common after the initial

postoperative period with mesh than with other materials. Id. Molden’s experience and the

literature suggest that mesh produces “increased anatomical success rates and less

reoperation for recurrence[.]” Id. She finds that “correct placement and dissection

techniques” and “patient selection are important to decrease risks and complications” from

mesh surgery. Id. Slings also have the benefit of being “a minimally invasive, quick

procedure” that helps most patients. Id.

                                              42
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 43 of 49




       Dr. Molden describes the history of polypropylene mesh in surgery. Id. at 7-8.

Millions of patients have had such mesh implanted in their bodies over the past fifty years.

Id. at 7. Mesh is often used to repair hernias, and “[t]he translation of its use in pelvic

surgery was a natural one and based on the success and tolerability noticed in hernia

repair.” Id at 8. Molden claims that “[t]he long-term durability, safety, and efficacy of pelvic

surgery to treat incontinence has been demonstrated for polypropylene sling use for up to

seventeen years in studies.” Id. Molden describes the process by which such mesh

becomes implanted in the body and discusses the “optimal” types of material for mesh

devices. Id. She contends that “there is no consensus about a specific mesh design, in

terms of pore size, knit design, etc., that produces the best clinical outcomes in SUI repairs

with slings.” Id.

       Molden discusses Bard’s devices, instructions for use, and training. Id. at 9-10. She

argues that the instructions “give appropriate instructions on the use, delivery,

contraindications and possible risks or complications associated with the Align device.” Id.

at 9. Those instructions “sufficiently [address] and [explain] the information the surgeon

needs for safe and appropriate use of the Align device.” Id. Bard offers training on using

the device, Molden reports, that “is helpful to surgeons in advancing patient care” and that

training “provide[s] appropriate information about product use, benefits, and risks.” Id. at 10.

Molden’s report also discusses an investigation of the Food and Drug Administration (“FDA”)

into mesh slings and the position fo the American Urogynecologic Society (“AUGS”) on

those devices. Id. at 10-13.

       Molden further opines on MSDS at issue in this case. Id. 14. She finds that a

surgeon would not normally receive or review such information because the “sheet does not

                                                43
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 44 of 49




address use of polypropylene in the form of grafts used in the human body and is aimed at

identifying physical and chemical properties of the resin relating to processing, storage,

handling and disposal.” Id. Moreover, she points out, the FDA, not the manufacturer sets

“[t]he standards for what materials can be used in an implantable medical device.” The

MSDS and “related documents” do not address the safety of Bard’s devices, “which are

made of a well-accepted material.” Id.

       Molden’s report also addresses Plaintiff’s particular case. Id. at 15-20. After

reviewing the medical records, Molden offers an opinion on Plaintiff’s medical condition. Id.

at 17. Plaintiff, she finds, “is currently a 58-year-old woman with many medical issues and

generally appears very unhealthy for her age.” Id. Dr. Molden finds that Plaintiff’s “pain is

so diffuse, and she has so many reasons for the pain that it is nearly impossible to attribute

the pain to any one cause (including her sling and especially after removal).” Id. She

relates that Plaintiff had a long history of various pelvic, bladder, and urethral issues before

having the sling implanted, and underwent different procedures to correct them. Id. at 17-

18. In the end, Dr. Molden concludes that:

       Following a differential diagnosis analysis and based upon my knowledge and
       experience as a Board Certified Female Pelvic Medicine and Reconstructive Surgeon
       and to a reasonable degree of medical probability and certainty, Ms. Arruda’s
       complaints are not likely caused by the Bard Align product; no defect or action or
       inaction on the part of Bard caused or contributed to this patient’s alleged injuries or
       damages. Moreover, use of a different available mesh product for her SUI procedure
       likely would not have avoided Ms. Arruda’s complaints.

Id. at 19.

                     b.     Causation Opinions Related to the FDA

       Plaintiff argues that the Court should not permit Dr. Molden to testify that she relies

on the opinions of the FDA in making decisions about whether products are safe for human

                                               44
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 45 of 49




use. Plaintiff notes that “Dr. Molden states that she relies ‘on the FDA standards to guide

the decisions of safety for human use.’” At the same time, however, Molden testified at her

deposition that “she disagrees with the FDA’s April 16, 2019 decision to halt the sale of

mesh products for the treatment of pelvic organ prolapse.” Molden criticized the FDA’s

decision “because ‘they’re not the ones using it and seeing it and treating patients every

day.”9 Plaintiff reads these statements as demonstrating inconsistency in Dr. Molden’s use

of the FDA’s findings, arguing that she “cherry-picks FDA opinions, using the FDA when it

supports her agenda, but completely discounting it when she disagrees with it.” Such

treatment of the FDA’s findings, Plaintiff claims, shows “Dr. Molden’s flawed methodology,

calling into question the foundations for her opinions and undermining her credibility as an

expert witness.”

       The Court will deny the motion in this respect. Plaintiff does not dispute Dr. Molden’s

qualifications or capacity to testify as an expert witness. Instead, Plaintiff argues that Dr.

Molden is not entirely consistent in her treatment of the FDA’s findings, and that this

inconsistency undermines her credibility. While that argument may be a fine topic for cross

examination at trial, it does not provide a reason to preclude her testimony.

                     c.     Specific Causation Opinions

       Plaintiff initially argues that the Court should not permit Dr. Molden to testify on

specific causation because her general causation opinions are not admissible. The only


        9
         Asked whether she could “rely on the opinions of the FDA,” Dr. Molden testified
 that “that’s a loaded question. It depends. Sometimes I do. But I can respectfully
 disagree when they’re not the ones using it and seeing it and treating patients every day.”
 Deposition of Stephanie Molden, MD, (“Molden Dep.”), Exh. B to Plaintiff’s Motion to
 Exclude, dkt. # 24-2, at 30. Molden agreed that she could not use a product not approved
 the FDA, but contended that “[i]t doesn’t mean I agree with all of their commenting.” Id.

                                               45
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 46 of 49




argument that the Plaintiff has offered on general causation, however, is her criticism of Dr.

Molden’s use of FDA findings. The Court has explained why this argument must fail.

Moreover, Dr. Molden has extensive experience using and evaluating the types of products

here in question. She also has training and expertise in the medical specialty related to

such device, as well as experience in the surgeries her in question. She may testify as an

expert on the function, design, and use of such devices. Plaintiff offers other arguments for

excluding those opinions, which the Court will address in turn.

                            1.     Methodology and Principles

       Plaintiff next argues that Dr. Molden’s opinions are unreliable because her specific

causation opinions use an unreliable differential diagnosis. “A differential diagnosis is ‘a

patient-specific process of elimination that medical practitioners use to identify the most

likely cause of a set of signs and symptoms from a list of possible causes.’” Ruggiero v.

Warner-Lambert Co., 424 F.3d 249, 254 (2d Cir. 2005) (quoting Hall v. Baxter Healthcare

Corp., 947 F.Supp. 1387, 1413 (D. Or. 1996) (internal quotations omitted). “‘A reliable

differential diagnosis typically, though not invariably, is performed after physical

examinations, the taking of medical histories, and the review of clinical tests, including

laboratory tests, and generally is accomplished by determining the possible causes for the

patient’s symptoms and then eliminating each of these potential causes until reaching one

that cannot be ruled out or determining which of those that cannot be excluded is the most

likely.’” Lancaster v. Ethicon, Inc., No. 19cv1377, 2020 U.S. Dist. LEXIS 27851 (N.D.N.Y.

Feb. 19, 2020) (quoting Ellis v. Appleton Papers, Inc., No. 94-CV-558, 2006 U.S. Dist.

LEXIS 7164, 2006 WL 346417, at *5 (N.D.N.Y. Feb. 14, 2006)). Courts have permitted

experts to employ such methodology under the Daubert standard. See, e.g., McCullock v.

                                               46
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 47 of 49




H.B. Fuller Co., 61 F.3d 1038, 1043-1044 (2d Cir. 1995). Indeed, “[c]ourts have consistently

found specific causation opinions reached without the aid of a differential diagnosis to be

unreliable and requiring exclusion.” N.K. v. Abbott Labs., No. 14-CV-4875, 2017 U.S. Dist.

LEXIS 77461 at *12 (E.D.N.Y. May 22, 2017) (citing Israel v. Springs Industries, Inc., No. 98

CV 5106, 2006 U.S. Dist. LEXIS 80863, 2006 WL 3196956, at *10 (E.D.N.Y. Nov. 3, 2006)).



       Plaintiff first contends that Dr. Molden’s different diagnosis is unreliable because

Molden failed to identify a specific, single cause for Plaintiff’s injuries.   In her expert report,

Dr. Molden concluded that Plaintiff’s injuries were not likely caused by Defendant’s product.

When asked during her deposition to explain her methods, Plaintiff points out, Dr. Molden

did not describe a process of examining a number of alternative causes and eliminating

those causes until a single cause could be found. Dr. Molden also testified that she could

not “rule out” the Align device as a cause of the injuries of which Plaintiff complained.

Plaintiff further contends that Dr. Molden’s analysis does not result in a differential diagnosis

because she concluded that Plaintiff had such a variety of sources of pain that she could not

identify a single cause of that pain.

       The Court will deny the Plaintiff’s motion in this respect. Plaintiff asks too much of a

differential diagnosis in this respect. “Generally, courts have held that ‘[a] medical expert’s

opinion based upon differential diagnosis normally should not be excluded because the

expert has failed to rule out every possible alternative cause of a plaintiff’s illness.’” Bee v.

Novartis Pharms. Corp., 18 F.Supp.3d 268, 305 (E.D.N.Y. 2014) (quoting Davids v. Novartis

Pharms. Corp., 857 F.Supp.2d 267, 278 (E.D.N.Y. 2012)). “‘While an expert need not rule

out every potential cause in order to satisfy Daubert, the expert’s testimony must at least

                                                 47
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 48 of 49




address obvious alternative causes and provide a reasonable explanation for dismissing

specific alternate factors identified by the defendant.’” Adeghe v. Janssen Pharms., Inc.,

No. 16cv2235, 2017 U.S. Dist. LEXIS 139913 at *10 (S.D.N.Y. Aug. 30, 2017) (quoting

DeRienzo v. Metro Transp. Auth., 694 F.Supp.2d 229, 236 (S.D.N.Y. 2010)). Dr. Molden’s

analysis meets this standard, and a jury should be permitted to decide whether to credit that

analysis.

       The Court notes, as well, that Plaintiff seems to shift the burden of proof to the

Defendant in this case by arguing that Dr. Molden’s analysis would not be helpful to the jury.

In this case, the Defendant does not need to convince the jury that a defect in the Align

device’s design was the proximate cause of any injuries she faced; the Plaintiff must do that

to prevail. An expert report that finds that the evidence does not support a clear finding that

the Align TO caused Plaintiff’s injuries would be helpful to the jury in deciding whether

Defendant is liable. Moreover, even if a jury decides that the device caused Plaintiff’s

injuries, evidence that Plaintiff had injuries that may have been caused by other sources

would be helpful to the jury in determining the amount of damages to award in this matter.

       Plaintiff also argues that Dr. Molden’s report is speculative, based on assumptions

not supported by the record. Plaintiff points to portions of Molden’s report and testimony

that acknowledge that records are incomplete and which use somewhat tendentious

language in describing the nature and source of an injury. Plaintiff argues that such

testimony is “not scientifically valid and is likely to mislead a jury.” The Court disagrees.

Plaintiff can certainly point to uncertainties and equivocations in the report in cross-

examining Dr. Molden, but the Court cannot find that a statement in a report that

acknowledges gaps in the medical record or proceeds cautiously in explaining a diagnosis

                                               48
  Case 6:19-cv-01523-TJM-ATB Document 62 Filed 08/06/20 Page 49 of 49




amounts to unwarranted speculation, or makes the report so unreliable that a jury should not

consider the opinion. The motion will be denied in this respect as well.

IV.   CONCLUSION

      For the reasons stated above, Defendant’s motion for summary judgment, dkt. # 50,

is GRANTED in part and DENIED in part, as follows:

      1.     The motion is GRANTED with respect to Plaintiff’s breach of warranty,

             manufacturing defect, and New York Consumer Protection Law claims; and

      2.     The motion is DENIED in all other respects.

      The Defendant’s motion to exclude or limit certain expert opinions of Dr. Donald R.

Ostergard, MD, dkt. # 51, is hereby GRANTED in part and DENIED in part, as follows:

      1.     The motion is GRANTED with respect to any testimony by Dr. Ostergard about

             Dr. Pfeiff’s state of mind when he implanted the device in question;

      2.     The motion is DENIED in all other respects.

      Plaintiff’s motion to preclude the expert testimony of Dr. Stephanie Molden, dkt. # 58,

is hereby DENIED.

IT IS SO ORDERED.

Dated: August 6, 2020




                                              49
